Citation Nr: 1446943	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for chronic bronchitis with allergic rhinitis prior to November 4, 2011, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2012, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript is of record and has been reviewed.

The Virtual VA paperless claims processing system contains the transcript from the Travel Board hearing dated in December 2012 and VA treatment records dated from July 2009 to February 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to ensure there is a complete record upon which to decide the Veteran's claim for entitlement to an increased rating for chronic bronchitis with allergic rhinitis so he is afforded every possible consideration.  

In the Veteran's December 2012 Travel Board hearing, he indicated that his chronic bronchitis with allergic rhinitis had worsened.  In particular, he noted that he was having daily problems with breathing and increased congestion in the morning.  As nearly three years have passed since the last VA medical examination evaluating the severity of the service-connected chronic bronchitis, and nearly four years have passed since the last VA medical examination evaluating the severity of the service-connected allergic rhinitis, on remand, the Veteran should be afforded current VA examinations for his service connected chronic bronchitis with allergic rhinitis.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

After the above development has been completed to the extent possible, schedule the Veteran for a VA examination(s) to determine the current severity of his service-connected chronic bronchitis with allergic rhinitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail.  
A full rationale must be provided for all opinions expressed.

For the Veteran's chronic bronchitis, findings should specifically include readings for FEV-1, FEV-1/FVC and DLCO (SB).  If DLCO is not done, the examiner must explain why the test would not be useful or valid in this particular case.

For the Veteran's allergic rhinitis, the examiner should specify the specific symptoms and manifestations due to the chronic allergic rhinitis.  The examiner should report whether the allergic rhinitis is manifested by polyps and an obstruction of the nasal passage.  The examiner should indicate whether the nasal obstruction is greater than 50 percent on both sides or if there is complete obstruction on one side.

2. After the development has been completed to the extent possible, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



